Exhibit 10.3

 

2015 SEAGATE DEFERRED

COMPENSATION PLAN

(Effective January 1, 2015)

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I DEFINITIONS

1

1.1.

Account

1

1.2.

Base Salary

2

1.3.

Beneficiary

2

1.4.

Board of Directors

2

1.5.

Bonus

2

1.6.

Change in Control. “Change in Control”

2

1.7.

Code

2

1.8.

Commissions

2

1.9.

Committee

2

1.10.

Company

2

1.11.

Company Contributions

2

1.12.

Compensation

2

1.13.

Disability

3

1.14.

Distributable Amount

3

1.15.

Distribution Event

3

1.16.

Effective Date

3

1.17.

Eligible Employee

3

1.18.

Employee

3

1.19.

ERISA

3

1.20.

Fund

4

1.21.

Investment Return

4

1.22.

Participant

4

1.23.

Participating Company

4

1.24.

Payment Commencement Date

4

1.25.

Plan

4

1.26.

Plan Year

4

1.27.

Related Company

4

1.28.

Specified Employee

5

ARTICLE II PARTICIPATION

5

2.1.

Participation

5

ARTICLE III DEFERRAL ELECTIONS

5

3.1.

Elections to Defer Compensation

5

3.2.

Company Contributions

7

3.3.

Investment Elections

7

ARTICLE IV ACCOUNTS

8

4.1.

Participant Accounts

8

ARTICLE V VESTING

9

5.1.

Account

9

ARTICLE VI DISTRIBUTIONS

9

6.1.

Distribution Options

9

6.2.

Distribution due to Separation from Service, Disability or Death

10

6.3.

Scheduled In-Service Withdrawals

11

6.4.

Unforeseeable Emergency

13

 

--------------------------------------------------------------------------------


 

6.5.

Distributions to Specified Employees

13

6.6.

Section 162(m) Limitation

14

6.7.

Inability to Locate Participant

14

6.8.

Payment Upon Change in Control

14

ARTICLE VII ADMINISTRATION

14

7.1.

Committee

14

7.2.

Committee Action

14

7.3.

Powers and Duties of the Committee

15

7.4.

Construction and Interpretation

16

7.5.

Information

16

7.6.

Compensation, Expenses and Indemnity

16

7.7.

Quarterly Statements

16

ARTICLE VIII MISCELLANEOUS

17

8.1.

Unsecured General Creditor

17

8.2.

Trust; Unfunded Plan

17

8.3.

Restriction Against Assignment

17

8.4.

Withholding

17

8.5.

Amendment, Modification, Suspension or Termination

18

8.6.

Governing Law

18

8.7.

Receipt or Release

18

8.8.

Payments on Behalf of Persons under Incapacity

19

8.9.

No Employment Rights

19

8.10.

Headings, etc. Not Part of Agreement

19

8.11.

Liability Between Company and Participating Companies

19

8.12.

Code Sections 409A and 457A

19

8.13.

Department of Labor Determination

20

ARTICLE IX CLAIMS PROCEDURES

20

9.1.

Claim for Benefits

20

9.2.

Notice of Denial

20

9.3.

Review of Claim

20

9.4.

Decision After Review

21

9.5.

Legal Action

21

9.6.

Discretion of the Committee

21

EXHIBIT “A” PARTICIPATING COMPANIES

i

 

--------------------------------------------------------------------------------


 

2015 SEAGATE DEFERRED COMPENSATION PLAN

 

Effective January 1, 2015

 

PURPOSE AND ESTABLISHMENT

 

This document includes the terms of the 2015 Seagate Deferred Compensation
Plan.  Capitalized terms, unless defined herein, shall have the meaning provided
in Article I.

 

The Plan is intended to provide supplemental retirement benefits to Eligible
Employees.  The Plan is a successor to the Seagate Deferred Compensation Plan,
which the Company froze with respect to all deferrals for performance periods
after December 31, 2014.  Effective January 1, 2015, the Company established
this Plan to apply to amounts deferred with respect to performance periods after
December 31, 2014 and any earnings attributable thereto.

 

The Company intends that the Plan constitute an unfunded deferred compensation
plan for a select group of management or highly compensated employees within the
meaning of ERISA sections 201(2), 301(a)(3) and 401(a)(1).  All provisions of
the Plan shall be interpreted and administered to the extent possible in a
manner consistent with the stated intentions.

 

ARTICLE I

 

DEFINITIONS

 

Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below:

 

1.1.                            Account. “Account” means, for each Participant,
the bookkeeping account maintained by the Committee that is credited with
amounts equal to (a) the portion of the Participant’s Compensation that he or
she elects to defer, (b) Company Contributions, if any, made to the Plan for the
Participant’s benefit, and (c) adjustments to reflect deemed earnings pursuant
to Subsection 4.1(d).

 

1.2.                            Base Salary. “Base Salary” means the Employee’s
base salary for the Plan Year, and does not include any other form of
compensation such as Annual Bonuses, Commissions, restricted stock, proceeds
from stock options or stock appreciation rights, expatriate premiums,
hypothetical tax payments for expatriates, severance payments, moving expenses,
car or other special allowance, non-monetary awards, other special compensation,
salary replacements paid by the Company or any Participating Company such as
short or long-term disability benefits, and any other similar amounts paid by
the Company or any Participating Company to an Eligible Employee whether or not
includible in taxable income.  Base Salary is determined before:  (a) any
reduction pursuant to Code sections 125, 132(f)(4), or 401(k); (b) any reduction
to reflect a deferral election in accordance with this Plan; (c) after-tax
withholdings for insurance premium payments, including accident, death and
disability, and life insurance premiums; and (d) Social Security and Medicare
withholding obligations imposed on the Employer and any other withholding
requirements imposed by law with respect to such amounts.

 

1

--------------------------------------------------------------------------------


 

1.3.                            Beneficiary. “Beneficiary” or “Beneficiaries”
means the beneficiary or beneficiaries last designated in writing by a
Participant in accordance with procedures established by the Committee from time
to time to receive the benefits specified hereunder in the event of the
Participant’s death. No Beneficiary designation shall become effective unless
and until it is filed with the Committee during the Participant’s lifetime.

 

1.4.                            Board of Directors. “Board of Directors” or
“Board” means the Board of Directors of the Company. To the extent the
compensation committee charter authorizes it, the Seagate compensation committee
will on behalf of the Board.

 

1.5.                            Bonus. “Bonus” means the performance-based cash
incentive compensation payable to a Participant under any bonus and cash
incentive plans of the Company or a Participating Company, including the Key
Contributor Performance Bonus Plan and the Executive Performance Bonus Plan, the
amount of which, or the entitlement to which, is contingent on the satisfaction
of organizational or individual performance criteria. For purposes of the Plan,
Bonus shall not include any discretionary bonus payments, including Reward and
Recognition bonuses.

 

1.6.                            Change in Control.  “Change in Control”  means a
“change in the ownership” of the Company, a “change in effective control” of the
Company or a “change in the ownership of a substantial portion of the assets” of
the Company, in each case, as defined under Code Section 409A.

 

1.7.                            Code. “Code” means the Internal Revenue Code of
1986, as amended. Reference to a section of the Code includes such section and
any comparable section or sections of any future legislation that amends,
supplements or supersedes such section.

 

1.8.                            Commissions. “Commissions” means any fee, sum or
percentage paid to an Employee for transacting a piece of business or performing
a service for the Company.

 

1.9.                            Committee. “Committee” means the Seagate
Benefits Administrative Committee appointed by the Board to administer the Plan
in accordance with Article VII.

 

1.10.                     Company. “Company” means Seagate US LLC, and any
successor thereto.

 

1.11.                     Company Contributions. “Company Contributions” is
defined in Section 3.2.

 

1.12.                     Compensation. “Compensation” means the Base Salary,
Commissions, and/or Bonuses that the Participant earns for services rendered to
the Company or a Participating Company.

 

2

--------------------------------------------------------------------------------


 

1.13.                     Disability. “Disability” means a condition under which
a Participant either (i) is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, or (ii) is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three (3) months under an accident and health plan covering employees of the
Company.

 

1.14.                     Distributable Amount. “Distributable Amount” means the
aggregate vested amount credited to a Participant’s Account less any amounts
previously distributed to (or deemed distributed to or forfeited by) that
Participant without regard to whether such amounts are credited to any separate
subaccounts established for the purpose of administering the Plan except to the
extent that the Plan provides otherwise. Such amount shall be valued as of the
date determined by the Committee or its delegate in its sole discretion.  The
Distributable Amount shall not include any other amounts deferred or credited
with respect to deferrals pursuant to any other nonqualified deferred
compensation plan sponsored by the Company.

 

1.15.                     Distribution Event. “Distribution Event” means, with
respect to each Participant, (i) the Participant’s “separation from service” (as
such term is defined under Code Section 409A) as an employee from the Company,
all Participating Companies and all Related Companies, (ii) death, (iii)
Disability, (iv) an unforeseeable emergency as described in Section 6.4 of the
Plan, or (v) a Scheduled In-Service Withdrawal, if specified by the Participant
pursuant to Article VI. A Participant’s Distribution Event election shall be
made in writing at such time, on such form and subject to such procedures as the
Committee may, in its sole and absolute discretion, specify from time to time.
Notwithstanding the foregoing, a Distribution Event will not be deemed to have
occurred if a Participant transfers employment or other service from one
Participating Company to become employed by another Participating Company or any
Related Company without any intervening employment.

 

1.16.                     Effective Date.  “Effective Date” means January 1,
2015.

 

1.17.                     Eligible Employee. “Eligible Employee” means an
Employee who is in a select group of management or highly compensated Employees
including, without limitation, (i) all vice presidents and equivalent positions
(or other high-level technical positions) and above, and (ii) any Employee who,
for a relevant Plan Year, (A) has a Base Salary equal to or in excess of the
amount set from time to time by the Committee or (B) has target commissions and
a Base Salary, the sum of which is equal to or in excess of the amount set from
time to time by the Committee, and who is selected for participation by the
Committee, both in the Committee’s sole and absolute discretion.

 

1.18.                     Employee. “Employee” means a common-law employee of
the Company or a Participating Company regularly performing services in the
United States and subject to United States federal income tax.

 

1.19.                     ERISA.  “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.

 

3

--------------------------------------------------------------------------------


 

1.20.                     Fund. “Fund” or “Funds” means one or more of the
investment funds selected by the Committee pursuant to Section 3.3.

 

1.21.                     Investment Return. “Investment Return” means, for each
Fund, an amount equal to the pre-tax rate of gain or loss on the assets of such
Fund (net of applicable fund and investment charges) during each valuation
period, but not less frequently than monthly.

 

1.22.                     Participant. “Participant” means any Eligible Employee
who elects to defer Compensation in accordance with Section 3.1, and any other
individual with respect to whom an Account is maintained under this Plan.

 

1.23.                     Participating Company. “Participating Company” means
each unrelated employer that the Committee and such employer agree shall be a
participating employer in the Plan. Each Participating Company is set forth in
Exhibit A.

 

1.24.                     Payment Commencement Date. “Payment Commencement Date”
means as follows: (i) with respect to payments due to Disability, as soon as
administratively possible after the first day of the month following the end of
the calendar quarter in which the Participant suffers a condition that
constitutes a Disability; (ii) with respect to payments due to separation from
service, during the month following the end of the calendar quarter in which the
Participant separates from service, or, during the year following the year in
which the Participant separates from service, depending on the Participant’s
election, and (iii) with respect to Scheduled In-Service Withdrawals, as set
forth in Section 6.3(d).  If a Participant has not elected a Payment
Commencement Date under this Section 1.24, the Payment Commencement Date shall
be during the first month following the end of the calendar quarter in which the
Participant has a Distribution Event.

 

Notwithstanding any elections by a Participant, payments with respect to any
Distribution Event may commence between the date of the Payment Commencement
Date and the end of the year in which the Payment Commencement Date occurs, or
if later, on or before the 15th day of the third calendar month following the
Payment Commencement Date provided, however, that a Participant will not be
permitted, directly or indirectly, to designate the taxable year of the
payment.  Any payment that complies with this Section and the payment delay for
Specified Employees provided in Section 6.5 shall be deemed for all purposes to
comply with the Plan requirements regarding the time and form of payment.

 

1.25.                     Plan. “Plan” means the 2015 Seagate Deferred
Compensation Plan, as set forth herein, now in effect, or as amended from time
to time.

 

1.26.                     Plan Year. “Plan Year” means the calendar year
beginning each January 1 and ending December 31.

 

1.27.                     Related Company. “Related Company” means all entities
that would be considered a single employer under Treas. Reg. § 1.409A-1(h)(3).

 

4

--------------------------------------------------------------------------------


 

1.28.                     Specified Employee. “Specified Employee” shall mean
any Participant who, as of the date of such Participant’s “separation from
service” (as such term is defined under Section 409A of the Code), is identified
as a “specified employee” pursuant to the Company’s Specified Employee
Procedure.

 

ARTICLE II

 

PARTICIPATION

 

2.1.                            Participation. An Eligible Employee shall become
a Participant in the Plan by electing to defer a portion of his or her
Compensation in accordance with Section 3.1.

 

ARTICLE III

 

DEFERRAL ELECTIONS

 

3.1.                            Elections to Defer Compensation.

 

(a)                                 Annual Elections.  For each Plan Year, a
Participant may elect to defer some or all of Base Salary, Bonuses, and/or
Commissions to be paid for services to be performed during the Plan Year, and to
the extent permitted by this Plan, the time and form of distribution of
deferrals.  Deferral Elections are effective on a calendar year basis and become
irrevocable no later than the date specified by the Committee, but in any event
before the beginning of the Plan Year to which the election relates.  A
Participant’s elections will become effective only if the forms required by the
Committee have been properly completed and signed by the Participant (including,
but not limited to, an electronic form), timely delivered to the Committee, and
accepted by the Committee.  A Participant who fails to file elections before the
required date will be treated as having elected not to defer any amounts earned
during the following Plan Year.

 

(b)                                 Special Rules for New Eligible Employees.

 

(1)                                 New Hires and Promotions.  The Committee
may, in its discretion, permit an Employee who becomes an Eligible Employee
after the beginning of a Plan Year to defer Compensation for that Plan Year by
filing with the Committee an irrevocable deferral election during the 30 day
period following the date the Employee becomes an Eligible Employee.  Any
election by an Eligible Employee, pursuant to this Section, to defer Base
Salary, Bonuses, and/or Commissions shall apply only to such amounts earned by
the Eligible Employee after the date on which the deferral election is filed. 
Notwithstanding the foregoing, a newly Eligible Employee who participates in any
other account balance plan that is aggregated with the Plan pursuant to Code
Section 409A shall not be permitted to file an election to defer Compensation in
accordance with this Section.

 

(2)                                 Formerly Eligible Employees Who Again Become
Eligible.  An Employee who again becomes an Eligible Employee after a period of
ineligibility may

 

5

--------------------------------------------------------------------------------


 

defer Compensation in accordance with Section 3.1(b) only if the Employee was
not eligible to defer compensation in the Plan and any other account balance
plan aggregated with the Plan pursuant to Code Section 409A for the twenty-four
(24) month period ending on the date on which the Employee again became an
Eligible Employee. Any Employee who again becomes an Eligible Employee after a
period of ineligibility and who has an Account cannot file new distribution
elections for previously deferred amounts credited to such Account except as
otherwise provided in the Plan.

 

(c)                                  Special Rule for Performance-Based
Bonuses.  Notwithstanding any provision in the Plan to the contrary, the
Committee may, in its discretion, allow a Participant to make a deferral
election with respect to a Bonus on or before the date that is six months before
the end of the performance period if (1) the Bonus is performance-based
compensation within the meaning of Code Section 409A; (2) the performance period
is at least 12 consecutive months; and (3) the Participant performs services
continuously from the later of the beginning of the performance period or the
date the performance criteria are established through the date the election is
filed.  Any election pursuant to this Section shall become irrevocable no later
than the earlier of: (a) six months preceding the end of the performance period
to which the Bonus relates; or (b) the date as of which the Bonus has become
readily ascertainable, within the meaning of Code Section 409A.

 

(d)                                 General Rule.                       The
amount of Compensation that an Eligible Employee may elect to defer is as
follows:

 

(1)         Any whole percentage of Base Salary up to seventy percent (70%);

 

(2)         Any whole percentage of Bonuses up to one hundred percent (100%);
and/or

 

(3)         Any whole percentage of Commissions up to seventy percent (70%);

 

provided, however, that, to the extent permitted by Code Section 409A, no
election shall be effective to reduce the amount actually paid to an Eligible
Employee for a calendar year to an amount that is less than the amount necessary
to pay (i) FICA and other employment, state, local and foreign taxes payable
with respect to the deferred amounts; (ii) any amounts necessary to satisfy any
wage garnishment or similar obligations; and (iii) any amounts necessary to
satisfy any debt owed by the Participant to the Company.

 

(e)                                  Deferral Limits.  The Committee may change
the maximum deferral percentages and establish minimum deferral percentages from
time to time in its sole discretion.  Any such limits shall be communicated by
the Committee.

 

(f)                                   Effectiveness of Deferral Election.  An
election to defer Base Salary, Bonuses, and/or Commissions shall be effective
with respect to Compensation that is paid with respect to services performed 
during the Plan Year except that a Participant’s deferral election for a Plan
Year shall not be effective with respect to Compensation for the final payroll
period of the Plan Year if such payroll period contains the last day of the Plan
Year (i.e., December 31) and the Compensation for such payroll period is paid in
the

 

6

--------------------------------------------------------------------------------


 

following Plan Year.  In such event, a Participant’s deferral election (if any)
for the following Plan Year shall be effective with respect to Compensation for
the final payroll period of the Plan Year, and if Participant does not file a
deferral election for the following Plan Year, then no portion of such
Compensation for the final payroll period shall be deferred.  A Participant’s
deferral election for a Plan Year shall remain in effect for the entire Plan
Year for which the election relates (or if approved by the Committee pursuant to
Section 3.1(b), the remainder of the Plan Year for which the election relates),
notwithstanding any change in the Participant’s Base Salary, Bonuses and/or
Commissions during the Plan Year.

 

(g)                             General Rule Applicable to Deferral Elections. 
If the Committee determines in good faith that a Participant is no longer an
Eligible Employee, the Participant’s deferral elections for the Plan Year (if
any) shall continue to the end of the Plan Year, but shall terminate thereafter,
and the terms of the Plan shall continue to govern the Participant’s Account
until his or her Account has been paid in full.

 

(h)                            Withholding of Deferral Amounts.  The Committee
shall have the sole discretion to withhold the percentage of Base Salary,
Bonuses and/or Commissions designated by the Participant for deferral for a Plan
Year at the times and in the amounts that the Committee, in its sole discretion,
selects, which need not be uniform among Participants or as to payments to a
single Participant; provided, however, that deferral amounts must be withheld
not later than the end of the calendar year during which the Company would
otherwise have paid the amounts to the Participant but for the Participant’s
deferral election.  Deferrals of Base Salary shall not be withheld during any
period in which the Participant is on an unpaid leave of absence. All deferral
amounts that are withheld in accordance with this Section shall be deemed for
all purposes to comply with the Plan requirements regarding deferrals.

 

(i)                                Obligation to Report Errors.  Each
Participant is responsible for reviewing his or her pay statements and his or
her periodic benefit statement to determine whether the Employer withheld the
correct amount of Base Salary, Commission or Bonus deferrals from the
Participant’s pay and credited the correct amount to the Participant’s Account. 
Participants are required to contact the Committee with respect to any deferral
or distribution error during the calendar year.  If the Participant fails to
notify the Committee with respect to any deferral or distribution errors, the
Employer is deemed to have acted in good faith and will not be liable for any
adverse tax consequences to Participant or Participant claims relating to
failure to defer or distribute the correct amounts.

 

3.2.                            Company Contributions.  The Company and each
Participating Company may make discretionary contributions to the Accounts of
one or more Participants at such times and in such amounts, and subject to such
vesting and other conditions, as the Company and each such Participating Company
may determine.

 

3.3.                            Investment Elections.  The Committee may, in its
sole and absolute discretion, provide each Participant with a list of investment
funds available for hypothetical investment, and the Participant may designate,
in a manner specified by the Committee, one or more Funds that his

 

7

--------------------------------------------------------------------------------


 

or her Account will be deemed to be invested in for purposes of determining the
amount of earnings to be credited to that Account. The Committee may, from time
to time, in its sole and absolute discretion, change the investment funds. The
Investment Return of each such commercially available fund shall be used to
determine the amount of earnings to be credited to Participants’ Accounts under
Subsection 4.1(d). In making the designation pursuant to this Section, the
Participant may specify that all or any one percent (1%) multiple of his or her
Account be deemed to be invested in one or more of the Funds offered by the
Committee. Subject to such limitations and conditions as the Committee may
specify, a Participant may change the designation made under this Section each
business day, in such manner and at such time or times as the Committee shall
specify from time to time. If a Participant fails to elect a Fund under this
Section or if the Committee does not provide such Participant with a list of
Funds pursuant to this Section, then the Participant shall be deemed to have
elected a money market or similar fund. The Company may, but need not, acquire
investments corresponding to those designated by the Participants hereunder, and
it is not under any obligation to maintain any investment it may make. Any such
investments, if made, shall be Company (or if applicable, each Participating
Company) property in which no Participant shall have any interest. 
Notwithstanding anything to the contrary, in no event shall a Participant’s
Account be credited with investment earnings after the Participant’s Account has
been fully distributed to the Participant.

 

ARTICLE IV

 

ACCOUNTS

 

4.1.                            Participant Accounts. The Committee shall
establish and maintain an Account for each Participant under the Plan. Each
Participant’s Account may be further divided into separate subaccounts
(“investment fund subaccounts”), corresponding to investment Funds elected by
the Participant pursuant to Section 3.3 or as otherwise determined by the
Committee to be necessary or appropriate for proper Plan administration. A
Participant’s Account shall be credited as follows:

 

(a)                                 As of the date on which a payroll
withholding is made for a Participant, or as soon as administratively
practicable thereafter, the Committee shall credit the investment fund
subaccounts of that Participant’s Account with an amount equal to Base Salary
deferred by the Participant during each such pay period in accordance with the
Participant’s election; that is, the portion of the Participant’s deferred Base
Salary that the Participant has elected to be deemed to be invested in a certain
type of investment Fund shall be credited to the investment fund subaccount
corresponding to that investment Fund.

 

(b)                                 As of the date on which each Bonus and/or
Commission would have been paid, or as soon as administratively practicable
thereafter, the Committee shall credit the investment fund subaccounts of the
Participant’s Account with an amount equal to the portion of the Bonus and/or
Commission deferred by the Participant’s election; that is, the portion of the
Participant’s deferred Bonus and/or Commission that the Participant has elected
to be deemed to be invested in a certain type of investment Fund shall be
credited to the investment fund subaccount corresponding to that investment
Fund.

 

(c)                                  As soon as administratively practicable
after the last day of the Plan Year or such earlier time or times as the
Committee may determine, the Committee shall credit the

 

8

--------------------------------------------------------------------------------


 

investment fund subaccounts of the Participant’s Account with an amount equal to
the portion, if any, of any Company Contribution made to or for the
Participant’s benefit in accordance with Section 3.2; that is, the portion of
the Participant’s Company Contribution, if any, that the Participant has elected
to be deemed to be invested in a certain type of investment Fund shall be
credited to the investment fund subaccount corresponding to that investment
Fund.

 

(d)                                 At such time or times as the Committee may
determine, but not less frequently than monthly, each investment fund subaccount
of a Participant’s Account shall be credited with earnings in an amount equal to
that determined by multiplying the balance credited to such investment fund
subaccount as of the last day of the preceding valuation period by the
Investment Return for the corresponding Fund selected by the Committee.

 

ARTICLE V

 

VESTING

 

5.1.                            Account

 

(a)                                 Compensation Deferrals. A Participant’s
Account attributable to Compensation deferred by a Participant pursuant to the
terms of this Plan, together with any amounts credited to the Participant’s
Account under Section 4.1 with respect to such deferrals, shall be one hundred
percent (100%) vested at all times.

 

(b)                                 Company Contributions. The value of a
Participant’s Account attributable to any Company Contributions pursuant to
Section 3.2 shall vest at such time or times as the Company (or each
Participating Company with the approval of the Company), shall specify in
connection with any such contributions. Unless otherwise specified, Participants
shall be one hundred percent (100%) vested in such amounts together with any
amounts credited to the Participants.

 

ARTICLE VI

 

DISTRIBUTIONS

 

6.1.                            Distribution Options. Each Participant may elect
to receive his or her deferrals (and earnings thereon) either at separation from
service or as a Scheduled In-Service Withdrawal, subject to the provisions of
this Article VI.  The Participant may make distribution elections, pursuant to
the election form prescribed by the Committee from time to time, for each Plan
Year’s deferrals (and earnings thereon).  The election to receive payment of a
Plan Year’s deferrals (and earnings thereon) at separation from service is
irrevocable.  Participants will receive payments upon death, in the event of an
unforeseeable emergency, or upon the Participant’s Disability as set forth in
this Article VI.  In the event that a Participant experiences a separation from
service or Disability prior to the commencement or completion of a Scheduled
In-Service Withdrawal, then the relevant provisions of Section 6.2 shall apply
to the Distributable Amount remaining in the Participant’s Account (if any) as
of the date of the Participant’s separation from service or Disability and
supersede the Participant’s Scheduled In-Service Withdrawal election.

 

9

--------------------------------------------------------------------------------


 

6.2.                            Distribution due to Separation from Service,
Disability or Death.

 

(a)                                 Normal Form of Distribution. Subject to
Subsection 6.2(b) below, in the event that a Participant separates from service
for any reason or the Participant has a Disability, then the Participant’s
entire Distributable Amount shall be paid to the Participant (and after the
Participant’s death to his or her Beneficiary or Beneficiaries) in a cash lump
sum payment payable on his or her Payment Commencement Date.

 

(b)                                 Optional Forms of Distribution. A
Participant may, in lieu of a lump sum distribution specified in Subsection
6.2(a) above, elect any of the following optional forms of distribution (subject
to Subsection 6.2(c) below):

 

Form(s) of Distribution

 

Quarterly installments over 3 years

 

Quarterly installments over 5 years

 

Quarterly installments over 10 years

 

Quarterly installments over 15 years

 

Notwithstanding any elections by the Participant, if the Participant’s entire or
remaining Distributable Amount becomes Fifty Thousand Dollars ($50,000) or less
as of the Payment Commencement Date, such Distributable Amount shall be
distributed in a lump sum on the Payment Commencement Date.  Notwithstanding
anything to the contrary, any such election under this Subsection 6.2(b) shall
apply to distributions upon separation from service and Disability, but shall
not apply to distributions payable upon the Participant’s death at any time. 
Notwithstanding anything to the contrary, a Participant may make an election to
receive distribution in the installment form(s) of distribution above, in lieu
of a lump sum distribution specified in Subsection 6.2(a) above, only during the
first election period in which the Participant makes a deferral election, even
if the Participant initially elects to receive only a Scheduled In-Service
Withdrawal.  Unless a Participant elects an installment form(s) of distribution
at the time of the Participant’s initial deferral election, then the Participant
will be deemed to have elected to receive such distributions in a lump sum for
all Plan Years in which the Participant receives a distribution due to
separation from service or Disability.

 

(c)                                  Distribution Elections.

 

(1)                                 A Participant may make a distribution
election under Subsection 6.2(b) above and a Payment Commencement Date election
by completing a form approved by and filed with the Committee by the end of the
applicable election period during which the Participant first makes a deferral
election, provided it is made at latest (i) before the end of the calendar year
prior to the year in which services related to compensation in question will be
performed, or (ii) in the case of new Participants’ initial election, if the
Committee so approves, within 30 days after becoming eligible to participate in
the Plan. A Participant may change the timing or form of distribution under this

 

10

--------------------------------------------------------------------------------


 

Section provided that he or she files the change with the Committee at least one
(1) year prior to his or her Payment Commencement Date; provided, however, such
distribution election change shall be effective only if (i) the Participant
makes such election at least one year prior to the date the previously elected
payment or payments were to commence, (ii) the change does not take effect until
at least one year after the Participant submits the revised election form; and
(iii) to the extent required by Code Section 409A, the change provides for the
deferral of the date of the payment for a minimum of five additional years. For
purposes of the commencement date referred to in clause (i) of the preceding
sentence, all distributions are considered scheduled to commence on the Payment
Commencement Date except that distributions on account of separation from
service are considered scheduled to commence on the first day of the month
following the end of the calendar quarter in which the Participant separated
from service or January 1 of the year following the year in which the
Participant separated from service, depending on the Participant’s election. For
purposes of the 5-year re-deferral limitation set forth in clause (iii) of the
preceding sentence, distributions payable in installments (as opposed to a lump
sum) shall be treated as a single payment payable on the date the installments
are due to commence. A Participant may not make a new election once
distributions from the Plan have commenced or which would first become effective
at a time when distributions from the Plan have commenced. Any changes to an
Employee’s distribution election pursuant to this Section 6.2(c) must be
submitted on a separate form.

 

(2)                                 If the Participant’s Distributable Amount is
paid in installments, then the Participant’s Account shall continue to be
credited with earnings pursuant to Subsection 4.1(d) and the installment amount
shall be adjusted, as the Committee determines, to reflect gains and losses
until all amounts credited to his or her Account under the Plan have been
distributed.

 

(3)                                 Amounts payable pursuant to this Section
shall be subject to the limitation on payout under Section 6.6.

 

(d)                                 Death Prior to or While Receiving Benefits.
Notwithstanding any other provision of the Plan, if the Participant dies prior
to receiving or while receiving any or all of his or her Account, such
Participant’s Distributable Amount shall be paid to his or her Beneficiary or
Beneficiaries in a cash lump sum payment including all vested and unvested
Company Contributions no later than the later of (i) the calendar year in which
the Participant dies, or (ii) two and one-half months after the Participant
dies.

 

(e)                                  Rehired Employees. If a Participant
separates from service and begins receiving any or all of his or her Account (in
“Pay Status”), and such Participant is subsequently rehired and again becomes
eligible under the Plan, then such Participant’s prior Account must remain in
Pay Status until fully paid pursuant to the terms of his or her initial
distribution election. A Participant may not redefer his or her prior Account
upon rehire.

 

6.3.                            Scheduled In-Service Withdrawals. A Participant
may, in connection with his or her Compensation deferral election for a Plan
Year, specify a withdrawal (a “Scheduled In-Service Withdrawal”) of all of his
or her Account attributable to Compensation deferred for such Plan Year,

 

11

--------------------------------------------------------------------------------


 

including any amounts credited with respect to such deferrals pursuant to
Subsection 4.1(d), subject to the following restrictions:

 

(a)                                 A Participant’s Scheduled In-Service
Withdrawal election must specify a Scheduled In-Service Withdrawal date that is
at least two (2) years beyond the end of the Plan Year to which such withdrawal
election applies. A Participant may amend or postpone to a later future year his
or her Scheduled In-Service Withdrawal election (including, without limitation,
the form and/or timing of the distribution); provided, however, such amendment
or postponement (i) occurs with at least one (1) year’s advance notice thereof,
(ii) the change does not take effect until at least one year after the
Participant submits the amendment or postponement; and (iii) the change provides
for the deferral of the date of the payment for a minimum of five additional
years.

 

(b)                                 The election to take a Scheduled In-Service
Withdrawal shall be made by completing a form approved by and filed with the
Committee no later than the applicable Election Date.

 

(c)                                  The amount payable to a Participant in
connection with a Scheduled In-Service Withdrawal shall be, as elected by the
Participant, all or a portion of the Compensation deferred for the Plan Year
with respect to which the election applies, determined as the Committee or its
delegate determines in its sole discretion, together with any earnings credited
to such amount pursuant to Subsection 4.1(d), determined as of the date the
Committee or its delegate determines in its sole discretion.

 

(d)                                 Subject to section 6.6, payment of a
Scheduled In-Service Withdrawal shall be made in either a single lump sum or in
annual installments over a two (2), three (3), four (4) or five (5)-year period
(as elected by the Participant); provided, however, that if a Participant’s
total Distributable Amount for a Scheduled In-Service Withdrawal is Twenty-Five
Thousand Dollars ($25,000) or less as of the Payment Commencement Date, such
Distributable Amount shall be distributed in a lump sum on the Payment
Commencement Date. Lump sum distributions shall be paid in the year specified on
the election form. Annual installment distributions shall commence in the year
specified on the election form, and shall continue to be paid as soon as
administratively practicable after the beginning of each subsequent calendar
year for the duration elected on the election form.

 

(e)                                  If a Participant is receiving Scheduled
In-Service distributions or has elected a Scheduled In-Service Withdrawal and
distributions have not begun and has a Disability or a separation from service
from the Company and all Related Companies for any reason, the Participant shall
receive a distribution equal to the Participant’s remaining Distributable Amount
in accordance with the Participant’s election, if any, applicable to a
separation from service, and the distributions shall commence on the Payment
Commencement Date related to the separation from service or Disability,
whichever is applicable.  A Participant shall not be deemed to have separated
from service with the Company if the Participant transfers employment from one
Participating Company and becomes employed by another Related Company without
any intervening employment.  In the event of the Participant’s death, before
Scheduled In-Service distributions have begun or while the Participant is
receiving Scheduled In-Service distributions, the

 

12

--------------------------------------------------------------------------------


 

Participant’s Distributable Amount (or remaining Distributable Amount) shall be
paid to his or her Beneficiary or Beneficiaries in a cash lump sum payment no
later than the later of (i) the calendar year in which the Participant dies, or
(ii) two and one-half months after the Participant dies.

 

6.4.                            Unforeseeable Emergency.

 

(a)                            Triggering an Unforeseeable Emergency. The
Committee may, in its sole and absolute discretion, accelerate the date of
distribution of a Participant’s Account due to an unforeseeable emergency at any
time without penalty.  An unforeseeable emergency withdrawal may be granted only
for an unforeseeable, severe financial condition resulting from (i) the need to
pay funeral expenses or medical expenses for the Participant, the Participant’s
Spouse, the Participant’s Beneficiary or his or her dependent (as defined in
Code Section 152(a), without regard to Section 152(b)(1), (b)(2), and (d)(1)(B))
resulting from a sudden and unexpected illness or accident; (ii) loss of the
Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, as a
result of a natural disaster); or (iii) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, but which may not be relieved through other available resources
of the Participant, as determined by the Committee, in its sole and absolute
discretion.  A distribution as provided hereunder shall not exceed the amount
required to relieve the financial need of the Participant, nor shall such a
distribution be made if the need may be satisfied from other resources
reasonably available to the Participant.  If a Participant receives a
distribution pursuant to this Section, the Participant shall be ineligible to
participate in the Plan for the balance of the Plan Year in which the
distribution occurs and all of the following Plan Year.

 

(b)                            Distribution Attributable to an Unforeseeable
Emergency. Unless the Committee, in its sole and absolute discretion, determines
otherwise, distribution pursuant to this Section of less than the Participant’s
entire interest in the Plan shall be made pro rata from his or her assumed
investments according to the balances in such investments. Subject to the
foregoing, payment of any amount with respect to which a Participant has filed a
request under this Section shall be made in a single cash lump sum within 90
days after the date the Committee approves the Participant’s request.

 

6.5.                            Distributions to Specified Employees. 
Notwithstanding any other provision of the Plan, if a Participant becomes
entitled to a distribution on account of a separation from service (other than
due to death or Disability) and is a Specified Employee on the date of the
separation from service, distributions shall not commence until at least six
months following his or her separation from service (or, if earlier, his or her
death).  Payment to which a Specified Employee would otherwise be entitled to
during this six-month period shall (A) if scheduled to be paid in a lump sum, be
accumulated and paid, without interest, on the tenth (10th) business day that is
six (6) months following the date of the Participant’s separation from service
and (B) if scheduled to be paid in installments, each installment payment shall
be delayed and the installment payments shall commence during the first month of
the calendar quarter following the month that includes the six-month anniversary
date of Participant’s separation from service.

 

13

--------------------------------------------------------------------------------


 

6.6.                            Section 162(m) Limitation. Notwithstanding any
other provision herein to the contrary, a distribution hereunder shall be
delayed to the extent that the Company reasonably anticipates that if the
distribution were made as scheduled, the Company or a Participating Company’s
deduction with respect to such payment would not be permitted due to the
application of Section 162(m) of the Code. In such event, the distribution shall
be made either during the Participant’s first taxable year in which the Company
reasonably anticipates, or should reasonably anticipate, that if the payment is
made during such year, the deduction of such payment will not be barred by
application of Section 162(m) of the Code or during the period beginning with
the date of the Participant’s separation from service and ending on the later of
the last day of the taxable year of the Participant in which the Participant
separates from service or the 15th day of the third month following the
Participant’s separation from service, and provided further that any scheduled
payment to a Participant shall be delayed in accordance with this Section 6.6
only if all scheduled payments to the Participant that could be delayed in
accordance with this Section are also delayed. Adjustment for earning shall
continue to be applied under Subsection 4.1(d) during the period of deferral
under this Section.

 

6.7.                            Inability to Locate Participant. In the event
that the Committee is unable to locate a Participant or Beneficiary within two
(2) years following the Participant’s Distribution Event, the amount allocated
to the Participant’s Deferral Account shall be forfeited. If, after such
forfeiture, the Participant or Beneficiary later claims such benefit, such
benefit (calculated immediately prior to the forfeiture) shall be reinstated
without interest or earnings.

 

6.8.                            Payment Upon Change in Control. Notwithstanding
any other provisions of this Plan, unless otherwise determined by the Committee
prior to a Change in Control, the Plan shall be terminated upon a Change in
Control and the aggregate balance credited to and held in the Participants’
Accounts shall be distributed to them in a lump sum not later than the thirtieth
day, or as soon as administratively possible thereafter, following a Change in
Control.

 

ARTICLE VII

 

ADMINISTRATION

 

7.1.                            Committee. A Committee shall be appointed by,
and serve at the pleasure of, the Board. The number of members comprising the
Committee shall be determined by the Board, which may from time to time vary the
number of members. A member of the Committee may resign by delivering a written
notice of resignation to the Board. The Board may remove any member by
delivering a certified copy of its resolution of removal to such member.
Vacancies in the membership of the Committee shall be filled promptly by the
Board.

 

7.2.                            Committee Action. The Committee shall act at
meetings by affirmative vote of a majority of the members of the Committee. Any
action permitted to be taken at a meeting may be taken without a meeting if a
written consent to the action is signed by all members of the Committee and such
written consent is filed with the minutes of the proceedings of the Committee. A
member of the Committee shall not vote or act upon any matter that relates
solely to himself or herself as a Participant. The chairman or any other member
or members of the Committee designated by the chairman may execute any
certificate or other written direction on behalf of the Committee.

 

14

--------------------------------------------------------------------------------


 

7.3.                            Powers and Duties of the Committee.

 

(a)                            The Committee, on behalf of the Participants and
their Beneficiaries, shall enforce the Plan in accordance with its terms, shall
be charged with the general administration of the Plan and shall have all powers
necessary to accomplish its purposes, including, but not by way of limitation,
the following:

 

(1)                                 To select the funds to be the Funds in
accordance with Section 3.3 hereof;

 

(2)                                 To construe and interpret the terms and
provisions of this Plan, including, but not limited to, eligibility under the
Plan;

 

(3)                                 To amend, modify, suspend or terminate the
Plan in accordance with Section 8.5;

 

(4)                                 To compute and certify the amount and kind
of benefits payable to Participants and their Beneficiaries and to direct the
distribution of Plan assets;

 

(5)                                 To maintain or cause to be maintained all
records that may be necessary for the administration of the Plan;

 

(6)                                 To provide for the disclosure of all
information, and the filing or provision of all reports and statements to
Participants, Beneficiaries or governmental agencies as shall be required by
law;

 

(7)                                 To make and publish such rules for the
regulation of the Plan and procedures for the administration of the Plan as are
not inconsistent with the terms hereof;

 

(8)                                 To appoint a plan administrator or any other
agent, and to delegate to them such powers and duties in connection with the
administration of the Plan as the Committee may from time to time prescribe;

 

(9)                                 To designate the Participating Companies
that will participate in the Plan;

 

(10)                          To establish a trust in accordance with Section
8.2;

 

(11)                          To establish and revise, from time to time, the
Charter governing the operation of the Committee, subject to the same
restrictions under Section 8.5 applicable to the Committee’s authority to amend
the Plan;

 

(12)                          To elect successor members to the Committee, when
any other individual ceases to be a member of the Committee; and

 

(13)                          To perform all other acts deemed by the members of
the Committee to be necessary or appropriate for the execution of their duties
as members of the

 

15

--------------------------------------------------------------------------------


 

Committee.

 

7.4.                            Construction and Interpretation. The Committee
shall have full discretion to construe and interpret the terms and provisions of
this Plan, which interpretation or construction shall be final and binding on
all parties, unless such interpretation or construction is found to be arbitrary
or capricious, including but not limited to the Company, any Participating
Company, and any Participant or Beneficiary.

 

7.5.                            Information. To enable the Committee to perform
its functions, the Company and each Participating Company, as applicable, shall
supply full and timely information to the Committee on all matters relating to
the Compensation of all Participants, their death or other cause of separation
from service, and such other pertinent facts as the Committee may reasonably
require.

 

7.6.                            Compensation, Expenses and Indemnity.

 

(a)                            The members of the Committee shall serve without
compensation for their services hereunder.

 

(b)                            The Committee is authorized at the expense of the
Company to employ such legal counsel as it may deem advisable to assist in the
performance of its duties hereunder. Expenses and fees in connection with the
administration of the Plan may be paid by the Company. The Company may allocate
costs among itself and Participating Companies as it determines is equitable.

 

(c)                             To the extent not prohibited by applicable law,
the Company and each Participating Company shall indemnify and save harmless the
Committee and each member thereof, the Board and any delegate of the Committee
against any and all expenses, liabilities and claims, including legal fees to
defend against such liabilities and claims arising out of their discharge in
good faith of responsibilities under or incident to their administration and
direction of the Plan, other than expenses and liabilities arising out of their
willful misconduct or gross negligence. This indemnity shall not preclude such
further indemnities as may be available under insurance purchased by the Company
or a Participating Company or provided by the Company or a Participating Company
under any bylaw, agreement or otherwise, to the extent such indemnities are not
prohibited under applicable law.

 

7.7.                            Quarterly Statements. Under procedures
established by the Committee, a Participant shall receive a statement with
respect to such Participant’s Account at least quarterly.

 

16

--------------------------------------------------------------------------------

 


 

ARTICLE VIII



MISCELLANEOUS

 

8.1.         Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors, and assigns shall have no legal or equitable rights, claims,
or interests in any specific property or assets of the Company or a
Participating Company, including, but not limited to, assets held by a trust (if
any). No assets of the Company or a Participating Company shall be held in any
way as collateral security for the fulfilling of the obligations of the Company
or a Participating Company under this Plan. Any and all of the assets of the
Company and the Participating Companies shall be, and remain, the general
unpledged, unrestricted assets of the Company and the Participating Companies.
The obligation of the Company and each Participating Company under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future, and the rights of the Participants and Beneficiaries shall be no greater
than those of unsecured general creditors.

 

8.2.         Trust; Unfunded Plan.  The Company may, in its sole discretion,
establish a trust in respect of the obligations of the Company and each
Participating Company under the Plan. The Company and each Participating Company
may, from time to time and in their sole and absolute discretion, contribute
assets to any such trust.  The Committee may direct the trustee to pay benefits
which become payable to a Participant or Beneficiary pursuant to the Plan terms
from trust assets, or amounts payable to a Participant or Beneficiary under this
Plan may be paid from the general assets of the Participant’s employer. 
Notwithstanding the existence of a trust (if any), the Plan is intended to be
“unfunded” for purposes of ERISA and shall not be construed as providing income
to Participants prior to the date that amounts deferred under the Plan are paid.

 

8.3.         Restriction Against Assignment. The Company and each Participating
Company shall pay all amounts payable hereunder only to the person or persons
designated by the Plan and not to any other person or corporation. No part of a
Participant’s Account shall be liable for the debts, contracts, or engagements
of any Participant, his or her Beneficiary, or successors in interest, nor shall
a Participant’s Account be subject to execution by levy, attachment, or
garnishment or by any other legal or equitable proceeding, nor shall any such
person have any right to alienate, anticipate, commute, pledge, encumber, or
assign any benefits or payments hereunder in any manner whatsoever. If any
Participant, Beneficiary or successor in interest is adjudicated bankrupt or
purports to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any distribution or payment from the Plan, voluntarily or involuntarily,
the Committee, in its sole and absolute discretion, may cancel such distribution
or payment (or any part thereof) to or for the benefit of such Participant,
Beneficiary or successor in interest in such manner as the Committee shall
direct.

 

8.4.         Withholding. Participant is responsible for all applicable taxes
with respect to deferrals and distributions pursuant to the Plan.  For each Plan
Year during which a Participant has deferrals, the Participant’s
employer(s) may, in a manner determined by the employer(s), withhold the
Participant’s share of FICA and other required employment or state, local, and
foreign taxes on deferrals from that portion of the Participant’s Base Salary,
Commissions, or Bonus that is not deferred.  To the extent required by the law
in effect at the time of any distribution, the Participant’s employer may
withhold from each payment made under the Plan all federal, state, local or
foreign taxes that are required to be withheld by the employer in respect

 

17

--------------------------------------------------------------------------------


 

of such payment.    To the extent taxes owed by the Participant with respect to
deferrals or distributions under the Plan are not withheld for any reason,
Participant shall continue to be responsible for such taxes and in no event
shall the Company or any Participating Company have any responsibility or
liability to any Participant for any failure to comply with any applicable tax
withholding requirements.

 

8.5.         Amendment, Modification, Suspension or Termination. The Board
hereby delegates to the Committee the authority to adopt and execute any
amendment to the Plan under the provisions of this Section 8.5; provided that
any such amendment does not significantly increase the benefits payable to
members of the Committee, except in their capacity as members of a broad class
of employees for whom benefits are being increased. Any such amendment shall be
stated in an instrument in writing, executed in the same manner as the Plan. 
The Committee may amend, modify, suspend or terminate the Plan in whole or in
part, except that no amendment, modification, suspension or termination shall
have any retroactive effect to reduce any amounts allocated to a Participant’s
Account, provided, however, that a termination or suspension of the Plan or any
Plan amendment or modification that will significantly increase costs to the
Company shall be subject to approval by the Board. In the event that this Plan
is terminated, the timing of the disposition of the amounts credited to a
Participant’s Account shall occur in accordance with Section 6.2, subject to
earlier distribution at the discretion of the Committee; provided however, that
upon any termination of this Plan, to the extent permissible under Section 409A
of the Code without the imposition of any additional or accelerated taxes under
Section 409A of the Code, the Company may in its sole discretion, accelerate the
payment of all such amounts credited as of the date of termination of this Plan;
provided that all such distributions (i) commence no earlier than the date that
is twelve (12) months following the date of such termination (or such earlier
date permitted under Section 409A of the Code without the imposition of any
additional or accelerated taxes under Section 409A of the Code), and (ii) are
completed by the date that is twenty-four (24) months following the date of such
termination (or such later date permitted under Section 409A of the Code without
the imposition of any additional or accelerated taxes under Section 409A of the
Code). In addition, payments may be accelerated upon Plan termination as
provided above only if, to the extent required under Code Section 409A, (i) all
other nonqualified deferred compensation “account balance plans” (as such term
is defined under Code Section 409A), in which any Participant hereunder
participates are terminated along with this Plan, and (ii) the Company does not
adopt any new nonqualified deferred compensation “account balance plan” (as such
term is defined under Code Section 409A), for three years following the date of
such Plan termination.

 

8.6.         Governing Law. This Plan shall be construed, governed and
administered in accordance with the laws of the State of California (other than
the choice of law principles) to the extent not pre-empted by applicable federal
law (such as the applicable provisions of ERISA).

 

8.7.         Receipt or Release. Any payment to a Participant or the
Participant’s Beneficiary in accordance with the provisions of the Plan shall,
to the extent thereof, be in full satisfaction of all claims against the
Committee, the Company and each Participating Company. The Committee may require
such Participant or Beneficiary, as a condition precedent to such payment, to
execute a receipt and release to such effect.  Notwithstanding any provision of
this Plan to the contrary, in no event shall the timing of the Participant’s or
Beneficiary’s execution of a release, directly or indirectly, result in the
Participant or Beneficiary designating the calendar year of payment, and if a
payment that is subject to execution of a release could be made in more than one

 

18

--------------------------------------------------------------------------------


 

taxable year, payment shall be made in the later taxable year.

 

8.8.         Payments on Behalf of Persons under Incapacity. In the event that
any amount becomes payable under the Plan to a person who, in the sole judgment
of the Committee, is considered by reason of physical or mental condition to be
unable to give a valid receipt therefor, the Committee may direct that such
payment be made to any person found by the Committee, in its sole judgment, to
have assumed the care of such person. Any payment made pursuant to such
determination shall constitute a full release and discharge of the Committee,
the Company and each Participating Company.

 

8.9.         No Employment Rights. Participation in this Plan shall not confer
upon any person any right to be employed by the Company or any Participating
Company or any other right not expressly provided hereunder.

 

8.10.       Headings, etc. Not Part of Agreement. Headings and subheadings in
this Plan are inserted for convenience of reference only and are not to be
considered in the construction of the provisions hereof.

 

8.11.       Liability Between Company and Participating Companies. The Company
and each Participating Company shall each be solely liable for liabilities
relating to, resulting from and arising out of its own Employees’ participation
in the Plan.

 

8.12.       Code Sections 409A and 457A.

 

(a)         The Plan is intended to be a nonqualified deferred compensation plan
within the meaning of Code Section 409A and shall be operated and interpreted to
meet the requirements of Code Section 409A to the maximum extent possible.  For
purposes of Code Section 409A, all payments to be made on account of termination
of employment (including a separation from service) shall only be made upon a
“separation from service” within the meaning of Code Section 409A.

 

(b)         If any provision of the Plan would, in the reasonable, good faith
judgment of the Company, result or likely result in the imposition on a
Participant or any other person of, (i) any additional tax, accelerated
taxation, interest or penalties under Code Section 409A or (ii) accelerated
taxation, interest or penalties under Code Section 457A, the Company may modify
the terms of the Plan, or may take any other such action, without a
Participant’s consent or the consent of any other person, in the manner that the
Company may reasonably and in good faith determine to be necessary or advisable
to avoid the imposition of such additional tax, accelerated taxation, interest,
or penalties or otherwise comply with Code Sections 409A and 457A.  This
Section does not create an obligation on the part of the Company to modify the
Plan and does not guarantee that any amounts payable under the Plan will not be
subject to additional taxes, accelerated taxation, interest or penalties under
Code Sections 409A and 457A.

 

(c)          Each Participant shall be solely responsible for the payment of all
taxes that become due as a result of participating in this Plan.  In no event
shall the Company or any Participating Company have any responsibility or
liability to any Participant for any failure to comply with Code Sections 409A
or 457A.

 

19

--------------------------------------------------------------------------------


 

8.13.       Department of Labor Determination.  In the event that any
Participants are found to be ineligible, that is, not members of a select group
of management or highly compensated employees, according to a determination made
by the Department of Labor, the Committee may take whatever steps it deems
necessary, in its sole and absolute discretion, to equitably protect the
interests of affected Participants.

 

ARTICLE IX



CLAIMS PROCEDURES

 

9.1.         Claim for Benefits.  Any claim for benefits under this Plan must be
submitted in writing to the Committee no later than 90 days after the date on
which the event that caused the claim to arise occurred.  If a claim for
benefits is wholly or partially denied, the Committee, or its delegate, shall so
notify the claimant within 90 days after receipt of the claim.  If the Committee
determines that an extension is necessary, the Committee will notify the
claimant within the initial 90-day period that the Committee needs up to an
additional 90 days to review the claim.  In the case of a claim for disability
benefits, the Committee shall notify the claimant within 45 days after the claim
is received unless the Committee determines that an extension of time for
processing is required due to matters beyond the control of the Plan, in which
case written notice of the extension shall be furnished to the claimant prior to
termination of the original 45-day period.  Such extension shall not exceed 30
days from the end of the initial period.  If, prior to the end of the first
30-day extension period, the Committee determines that, due to matters beyond
the control of the Plan, an additional extension of time for processing is
required, written notice of a second 30-day extension shall be furnished to the
claimant prior to termination of the first 30-day extension.

 

9.2.         Notice of Denial.  The notice of denial shall be written in a
manner calculated to be understood by the claimant and shall contain (a) the
specific reason or reasons for denial of the claim, (b) specific references to
the pertinent Plan provisions upon which the denial is based, (c) a description
of any additional material or information necessary to perfect the claim
together with an explanation of why such material or information is necessary
and (d) an explanation of the claims review procedure and time limits, including
a statement of the claimant’s right to bring a civil action under section
502(a) of ERISA following an adverse benefit determination on review.  In the
case of a claim for disability benefits, the notification shall also advise the
claimant whether the Committee’s denial relied upon any specific rule,
guideline, protocol or scientific or clinical judgment.  The decision or action
of the Committee shall be final, conclusive and binding on all persons having
any interest in the Plan, unless a written appeal is filed as provided in
Section 9.3 hereof.

 

9.3.         Review of Claim.  Within 60 days after the receipt by the claimant
of notice of denial of a claim, the claimant may (a) file a request with the
Committee that it conduct a full and fair review of the denial of the claim,
(b) receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to the claim for
benefits, and (c) submit questions and comments to the Committee in writing.

 

20

--------------------------------------------------------------------------------


 

9.4.         Decision After Review.  Within 60 days after the receipt of a
request for review under Section 9.3, the Committee, or its delegate, shall
deliver to the claimant a written decision with respect to the claim, except
that if there are special circumstances which require more time for processing,
the 60-day period shall be extended to 120 days upon notice to that effect to
the claimant.  The decision shall be written in a manner calculated to be
understood by the claimant and shall (a) include the specific reason or reasons
for the decision, (b) contain a specific reference to the pertinent Plan
provisions upon which the decision is based, (c) a statement that the claimant
is entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all documents, records, and other information relevant to the
claim for benefits, and (d) a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA.  In the case of a claim for disability
benefits, the notice shall set forth:  (1) whether the Committee’s denial relied
upon any specific rule, guideline, protocol or scientific or clinical judgment;
and (2) the following statement: “You and your Plan may have other voluntary
alternative dispute resolution options, such as mediation.  One way to find out
what may be available is to contact your local U.S. Department of Labor Office
and your State insurance regulatory agency.”

 

9.5.         Legal Action.  A claimant may not bring any legal action relating
to a claim for benefits under the Plan unless and until the claimant has
followed the claims procedures under the Plan and exhausted his or her
administrative remedies under such claims procedures.  A claimant wishing to
seek any further legal action with respect to a final adverse benefit
determination must file such claim in a court of law within one year of the date
on which the event that caused the claim to arise or lose any right to bring
such action.  Such legal action must be filed only in the United States District
Court for the Northern District of California, San Jose, California courthouse.

 

9.6.         Discretion of the Committee.  All interpretations, determinations
and decisions of the Committee, or its delegate, with respect to any claim shall
be made in its sole discretion, and shall be final and conclusive.

 

IN WITNESS WHEREOF, the Seagate Benefits Administrative Committee, by its duly
authorized officer, has executed this Plan this 13th day of November, 2014, but
to be effective on the Effective Date.

 

 

 

SEAGATE BENEFITS ADMINISTRATIVE

 

COMMITTEE

 

 

 

 

 

 

 

By:

 

 

 

John Cleveland

 

 

 

 

Title:

Vice President, Global Compensation, Benefits, Mobility & Compliance

 

21

--------------------------------------------------------------------------------


 

EXHIBIT “A”



PARTICIPATING COMPANIES

 

Seagate Technology (US) Holdings, Inc.

 

Seagate Technology LLC

 

EVault, A Seagate Company

 

LaCie Ltd.

 

Xyratex International Inc.

 

i

--------------------------------------------------------------------------------